Citation Nr: 1125833	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  08-30 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD), bipolar disorder, dysthymic disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran has qualifying service from July 1978 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

As noted on the title page, the Board has recharacterized the issue as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, dysthymic disorder, and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The Veteran testified before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is of record.

This case was previously before the Board in June 2010 when it was remanded for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

This case was previously before the Board in June 2010 and was remanded, in part, for attempts to be made to obtain unit histories for the 16th Signal Battalion at Fort Hood from June 1983 to August 1995.

Review of the claims file does not reveal any indication that any attempt was made to obtain and associate with the claims file the unit histories for the 16th Signal Battalion at Fort Hood from June 1983 to August 1995.

The United States Court of Appeals for Veterans Claims has held "that a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the claim must be remanded for attempts to be made to obtain unit histories for the 16th Signal Battalion at Fort Hood from June 1983 to August 1995.

Review of the claims file reveals a VA treatment note, submitted by the Veteran, dated in May 2010 that indicates treatment for a psychiatric disorder.  The May 2010 treatment note reflects that the Veteran had a prior treatment in April 2010.  Review of the claims file does not reveal that any VA treatment records dated since June 2009, with the exception of the single May 2010 treatment record submitted by the Veteran, have been associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, as there is an indication that the Veteran's VA treatment records associated with the claims file are incomplete, attempts must be made to obtain the Veteran's complete VA treatment records, including those dated subsequent to June 2009.

The Board notes that the Veteran has been variously diagnosed with PTSD, bipolar disorder, dysthymic disorder, and major depressive disorder.  When the case was previously before the Board in June 2010 the Board remanded the claim, in part, for the Veteran to be afforded a VA medical examination regarding the etiology and/or onset of any psychiatric disorder found to be present.  In October 2010 the Veteran was afforded a VA psychiatric examination.  After examination the Veteran was diagnosed with PTSD and polysubstance dependence in early remission.  However, the examiner did not comment upon the Veteran's prior diagnoses of bipolar disorder, dysthymic disorder, and major depressive disorder.  As such, the Board finds the examination performed in October 2010 to be inadequate and finds that the claim must be remanded for the Veteran to be afforded another VA psychiatric examination and for an opinion to be rendered regarding whether the Veteran's previously diagnosed bipolar disorder, dysthymic disorder, and/or major depressive disorder are related to the Veteran's active service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain unit histories for the 16th Signal Battalion at Fort Hood from June 1983 to August 1985.

2.  Attempt to obtain all VA medical records pertaining to the Veteran that are dated since June 2009.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, afford the Veteran a VA psychiatric examination to determine the nature, extent etiology and/or onset of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be conducted, and the examiner should rule in or exclude a diagnosis of PTSD, bipolar disorder, dysthymic disorder, and major depressive disorder.  The report of examination should note all psychiatric disabilities found to be present, and the examiner should comment as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset during service.  In doing so, the examiner must acknowledge and discuss the Veteran's report of in-service events and the onset of his psychiatric disability.  If the examiner diagnoses the Veteran as having PTSD, the examiner should indicate the stressor(s) underlying that diagnosis.  The rationale for any opinion expressed should be provided in a report.

4.  Then readjudicate the claim.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

